PER CURIAM.
This appeal having been heard on the record, briefs and oral argument of counsel, and it appearing to the Court that the order of December 3, 1946, herein appealed from is not a final decision subject to review under Section 128(a) of the Judicial Code, Section 225(a), Title 28 U.S.C.A.; it is ordered that the appeal herein be and is dismissed. Catlin v. United States, 324 U.S. 229, 65 S.Ct. 631, 89 L.Ed. 911; Leonard v. Socony-Vacuum Oil Company, 7 Cir., 130 F.2d 535, and cases therein cited.